 In the Matter of AMERICAN OIL COMPANYandTRUCK DRIVERS &HELPERS,LOCAL 355INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICACase No. R-3354SECOND AMENDMENT TO DIRECTION OF ELECTIONMarch 2, 1942The National Labor Relations Board, herein called the Board,issued a Decision and Direction of Election in the above-entitledproceeding 1 on December 18, 1941, and an Amendment to Directionof Election,2 on January 17, 1942, directing that an election be heldwithin sixty (60) days from the date of the Direction, under thedirection and supervision of the Regional Director for the FifthRegion (Baltimore, Maryland).The Board, having again been ad-vised by the Regional Director that-a longer period within which tohold the, election is necessary, hereby amends the Direction of Elec-tion, as amended, by striking therefrom the words "not later thansixty (60) days from the date of this Direction" and substitutingtherefor the words "at such future time as the Board may hereafterdirect."137 N. L.R. B. 752.3 38 N. L., R. B. 419.39 N. L. R. B., No. 71.409